Appeal by defendant from a judgment of the County *1021Court, Dutchess County, rendered November 1, 1976, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While the testimony of the witness Danielson was erroneously admitted, it was of little consequence and took up only 13 pages of the 1,500-page transcript. It is inconceivable that its admission in any way influenced the jury to return the verdict that it did in view of the totality of the evidence, which clearly established defendant’s guilt. Hopkins, J. P., Martuscello, Latham and Shapiro, JJ., concur.